DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Response to Amendment
As noted above, applicant's submission filed on 05/19/2022 has been entered.

Regarding Claims 42-45.
Claims 42-45 contain the limitation “the connection members engage non- linear features positioned within the hollow interior of the drapery rod”. The examiner considered whether “non- linear features… within the hollow interior…” introduces new matter, as the only interior feature recited in the specification is a weld line, and the helical features recited are found on the exterior of the drapery rod. However, the examiner finds that Fig 15 shows helical impressions into the interior of the drapery rod. The examiner finds that in this limitation new matter has not been introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 34-37 contain the limitation “lobes”. This introduces new matter. Applicant originally disclosed a “drapery rod has a cylindrical shape with an exterior surface. The exterior surface of the drapery rod has a guide structure, which in one arrangement is a plurality of helical grooves.” Lobes were not originally disclosed, and while a lobed structure may generally fit the generic description of a cylinder with grooves, a grooved cylinder does not implicitly or inherently disclose lobes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 30, 34, 42, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2014/0076505 A1 – Mullet.

Regarding Claim 1. 
Mullet teaches a drapery system (Fig 1) comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a plurality of connection members (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21);
a motor; 
the motor operatively coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein the drive coupler is configured to be inserted within the hollow interior of the drapery rod and the plurality of connection members are configured to engage at least one of the plurality of helical impressions of the interior surface;
wherein when the motor operates the drive coupler rotates;
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).


Regarding Claim 7. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the drapery rod is a thin-walled formed tube. (Fig 20) 

Regarding Claim 8. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)

Regarding Claim 9. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 10. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 30. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …) (The above quotation in light of Figs 20 and 21 teaches this limitation).

Regarding Claim 34. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the exterior surface of the drapery rod has a plurality of lobes; wherein the guide structure is formed at meeting points of lobes (See fig 20).

Regarding Claim 42. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the connection members engage non- linear features positioned within the hollow interior of the drapery rod (Comparing figs 19 and 20, when inserted, the lobes of the drive coupler would engage the interior surface of the hollow interior of the drapery rod).

Regarding Claim 46. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the connection members are positioned adjacent (adjacent defined as “being near or close” which is inherently taught since all of the parts can be reasonably interpreted as near or close to one another) ‘an inward end of the motor. (Adjacency is implicitly taught, as a keyway for an output shaft for a motor can be seen in figs 18 and 19. An inward end (the term “inward end” being extremely broad) is inherently taught. If the motor is mounted inside the drive element as in Paragraph [0110], every end of the motor is an inward end. If the motor is mounted outside the drive element, the drive coupler, and therefore the connection members, would necessarily be mounted closer to the centerline of the drive element than the body of the motor, thereby being mounted at an “inward end”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of US Pat. 4,159,162 – Christoffel.

Regarding Claim 4. 
Mullet teaches all limitations of claim 1.
Furthermore, Mullet teaches the drive coupler includes a main body (Fig 19, 92) 
Mullet does not teach a compressible non-metallic material.
	However, Christoffel teaches the drive coupler includes a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
	
Claim 6, 19, 21-26, 32, 33, 36-38, 40, 41, 44, 45, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of PG Pub. US 2018/0171710 A1 – Kirby. 

Regarding Claim 6. 
Mullet teaches all limitations of claim 1.
Mullet does not teach at least one of the plurality of connection members includes a pair of opposing arms that angle toward one another and include a space between their ends.
	However, Kirby teaches at least one of the plurality of connection members includes a pair of opposing arms (Fig 4A, elements 422, 424) that angle toward one another and include a space between their ends.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection members of the drive coupler of Mullet with the opposing arms of the drive coupler of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to ease the installation of the drive coupler into the drive element tube.

Regarding Claim 19. 
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
wherein the drapery rod is a thin walled formed tube (Fig 20); 
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a main body (Figs 18 and 19, 92);
the drive coupler having at least one connection member (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21); 
a motor (Fig 6, 82); 
the motor operatively connected to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
Mullet does not teach that when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler cuts into and holds onto at least one of the plurality of helical impressions of the interior surface.
However, Kirby teaches when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler cuts into and holds onto (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube) at least one of the plurality of helical impressions of the interior surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive coupler of Mullet with the metallic One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive engagement between the drive coupler and the drive element.

Regarding Claim 21. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Kirby teaches the at least one connection member is formed of a metallic material (Paragraph [0052]; each of the plurality of spring clips 420 may be metal).

Regarding Claim 22.
The combination of Mullet and Kirby teaches all limitations of claim 19.
As applied, the combination does not teach the at least one connection member includes a pair of opposing arms that angle toward one another and include a space between their ends
	However, Kirby teaches the at least one connection member includes a pair of opposing arms that angle toward one another and include a space between their ends (Fig 4A, elements 422 and 424)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Kirby with the opposing arms of the connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to enhance the “bite” of the connection members while allowing for ease of insertion into the tube.
	
Regarding Claim 23. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)

Regarding Claim 24. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 25.
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 26. 
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
the plurality of helical impressions having an inward most edge;
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a plurality of connection members (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21);
a motor; 
the motor operatively coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein the drive coupler is configured to be inserted within the hollow interior of the drapery rod and hold onto the inward most edge of at least one of the plurality of helical impressions of the interior surface of the drapery rod; (See mating profiles in Figs 19 and 20)
wherein when the motor operates the drive coupler rotates; 
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).
Mullet does not teach the plurality of connection members are configured to cut into and 
However, Kirby teaches the plurality of connection members are configured to cut into and hold onto the interior of the drive element. (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive coupler of Mullet with the connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to ensure positive engagement between the drive coupler and the drive element.

Regarding Claim 32. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the helical impressions of the interior surface are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …) (The above quotation in light of Figs 20 and 21 teaches this limitation).

Regarding Claim 33. 
The combination of Mullet and Kirby teaches all limitations of claim 26.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …) (The above quotation in light of Figs 20 and 21 teaches this limitation).

Regarding Claim 36. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the exterior surface of the drapery rod has a plurality of lobes; wherein the guide structure is formed at meeting points of lobes (See fig 20).

Regarding Claim 37. 
The combination of Mullet and Kirby teaches all limitations of claim 26.
Furthermore, Mullet teaches the exterior surface of the drapery rod has a plurality of lobes; wherein the guide structure is formed at meeting points of lobes (See fig 20).

Regarding Claim 38. 
Mullet teaches all limitations of claim 1.
Mullet does not expressly teach the drive coupler is configured to be completely inserted within the hollow interior of the drapery rod despite it being inherent it is at least partially inserted in order to function properly.
However, Kirby teaches the drive coupler (400, fig 4A) is configured to be completely inserted within the hollow interior of the drapery rod (Paragraph [0048]; For example, the coupling assembly 400 may be configured to be received within the roller tube (e.g., such as the roller tube 112 shown in FIGS. 1A-1C) of the motorized window treatment (e.g., such as the example window treatment shown in FIGS. 1A-1C).). (See also Figs 1B and 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mullet with the installation of the drive coupler completely inside the drive element as taught by Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance.

Regarding Claim 40. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
As applied, the combination does not expressly teach the drive coupler is configured to be completely inserted within the hollow interior of the drapery rod.
However, Kirby further teaches the drive coupler (400, fig 4A) is configured to be completely inserted within the hollow interior of the drapery rod (Paragraph [0048]; For example, the coupling assembly 400 may be configured to be received within the roller tube (e.g., such as the roller tube 112 shown in FIGS. 1A-1C) of the motorized window treatment (e.g., such as the example window treatment shown in FIGS. 1A-1C).). (See also Figs 1B and 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Kirby with the installation of the drive coupler completely inside the drive element as taught by Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance.
	
Regarding Claim 41. 
The combination of Mullet and Kirby teaches all limitations of claim 26.
As applied, the combination does not expressly teach the drive coupler is configured to be completely inserted within the hollow interior of the drapery rod.
However, Kirby further teaches the drive coupler (400, fig 4A) is configured to be completely inserted within the hollow interior of the drapery rod (Paragraph [0048]; For example, the coupling assembly 400 may be configured to be received within the roller tube (e.g., such as the roller tube 112 shown in FIGS. 1A-1C) of the motorized window treatment (e.g., such as the example window treatment shown in FIGS. 1A-1C).). (See also Figs 1B and 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Kirby with the installation of the drive coupler completely inside the drive element as taught by Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance.

Regarding Claim 44. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the connection members engage non- linear features positioned within the hollow interior of the drapery rod (Comparing figs 19 and 20, when inserted, the lobes of the drive coupler would engage the interior surface of the hollow interior of the drapery rod).

Regarding Claim 45. 
The combination of Mullet and Kirby teaches all limitations of claim 26.
Furthermore, Mullet teaches the connection members engage non- linear features positioned within the hollow interior of the drapery rod (Comparing figs 19 and 20, when inserted, the lobes of the drive coupler would engage the interior surface of the hollow interior of the drapery rod).

Regarding Claim 48. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the connection members are positioned adjacent an inward end of the motor. (Adjacency is implicitly taught, as a keyway for an output shaft for a motor can be seen in figs 18 and 19. An inward end (the term “inward end” being extremely broad) is inherently taught. If the motor is mounted inside the drive element as in Paragraph [0110], every end of the motor is an inward end. If the motor is mounted outside the drive element, the drive coupler, and therefore the connection members, would necessarily be mounted closer to the centerline of the drive element than the body of the motor, thereby being mounted at an “inward end”.

Regarding Claim 49. 
The combination of Mullet and Kirby teaches all limitations of claim 26.
Furthermore, Mullet teaches the connection members are positioned adjacent an inward end of the motor. (Adjacency is implicitly taught, as a keyway for an output shaft for a motor can be seen in figs 18 and 19. An inward end (the term “inward end” being extremely broad) is inherently taught. If the motor is mounted inside the drive element as in Paragraph [0110], every end of the motor is an inward end. If the motor is mounted outside the drive element, the drive coupler, and therefore the connection members, would necessarily be mounted closer to the centerline of the drive element than the body of the motor, thereby being mounted at an “inward end”.


Claims 11, 12, 15-18, 28, 29, 31, 35, 39, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet in view of Christoffel and Kirby.

Regarding Claim 11. 
Mullet teaches a drapery system (Fig 1) comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
a drive coupler (Figs 18 and 19, 92);
the drive coupler having a main body (Figs 18 and 19, 92);
the drive coupler having at least one connection member (Fig 19, 92 shows three helical lobes that connect to the interior of the hollow drapery rod shown in Figs 20 and 21); 
a motor (Fig 6, 82); 
the motor operatively connected to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein when the drive coupler is inserted within the hollow interior of the drapery rod, the at least one connection member of the drive coupler engages at least one of the plurality of helical impressions of the interior surface. (Compare Figs 19 and 20)
Mullet does not teach:
wherein the main body is formed of a compressible non-metallic material; or
wherein the at least one connection member is formed of a metallic material; 
However, Christoffel teaches a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
	Also, Kirby teaches the at least one connection member is formed of a metallic material. (Paragraph [0052]; each of the plurality of spring clips 420 may be metal,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Christoffel with the metallic connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to improve the springiness of the connection members as one non-limiting example.
	
Regarding Claim 12. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Kirby teaches the at least one connection member includes a pair of opposing arms (Fig 4A, elements 422 and 424) that angle toward one another and include a space between their ends.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet, Christoffel, and Kirby with the opposing arms of the drive coupler of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to improve the grip and springiness (allowing slight compression to ease insertion of the drive coupler into the drive element) of the connection members.

Regarding Claim 15. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the drapery rod is a thin-walled formed tube. (Fig 20)

Regarding Claim 16. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the guide structure of the drapery rod is formed into the drapery rod using a process other than machining. (Paragraph [0117]; The protrusions may be formed in a variety of manners, for example, by winding material around the outer surface 26 of the drive element 22, forming, e.g., extruding the drive element in a manner that creates indentations in and/or projections from the outer surface of the drive element, or forming the drive element so as to have an outer surface able to apply a force in the longitudinal direction to a structure 62 of the corresponding drive attachment element 36 when the corresponding structure is engaged with the structure 24 upon rotation of the drive element about the longitudinal axis.)

Regarding Claim 17. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the motor is inserted into the hollow interior of the drapery rod. (Paragraph [0158]; The motor 82 may be mounted either inside or outside the drive element 22.)

Regarding Claim 18. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the motor is powered by an external power source. (Paragraph [0158]; A slip ring 28 may be used to transfer current from the power supply 43 external to the drive element 22 to the motor 82 in the drive element 22 as shown in FIG. 32.)

Regarding Claim 28. 
Mullet teaches a drapery system comprising: 
a drapery rod (Fig 1, 26);
the drapery rod extending a length from a first end to a second end; 
the drapery rod operatively connected to a structure by a first bracket and a second bracket (Fig 1, 54);
the drapery rod having an exterior surface; 
wherein the exterior surface of the drapery rod is generally cylindrical in shape (seen best in Fig 5); 
the exterior surface of the drapery rod having a guide structure (Fig 2, 24);
wherein the guide structure is configured to move shade material along the length of the drapery rod between an open position and a closed position when rotated; 
the drapery rod having an interior surface that forms a hollow interior (Fig 20); 
the interior surface of the drapery rod having a plurality of helical impressions (Fig 21) that protrude inward into the hollow interior of the drapery rod; 
the plurality of helical impressions having an inward most edge;
a drive coupler (Figs 18 and 19, 92);
a motor; 
the motor operatively coupled to the drive coupler (Paragraph [0123]; In some embodiments, a motor drive adapter 92 as shown in FIG. 6 may also be used to securely attach or connect the motor 82 to the drive element 22.); 
wherein when the drive coupler is inserted within the hollow interior of the drapery rod the plurality of connection members (lobes) hold onto the inward most edge of at least one of the plurality of helical impressions (See Figs 19 and 20; the mating geometries would cause the inward edges of the helical impressions to be held between the lobes of the drive coupler); 
wherein when the motor operates the drive coupler rotates; 
wherein rotation of the drive coupler causes rotation of the drapery rod (Paragraph [0122] A motor assembly 32 may be used to rotate the drive element 22).
Mullet does not teach:
the drive coupler having a main body formed of compressible non-metallic material; or
the drive coupler having a plurality of connection members formed of metallic material; or
the main body compresses and the plurality of connection members cut into and hold onto the inward most edge 
However, Christoffel teaches a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.
	Also, Kirby teaches a drive coupler having a plurality of connection members formed of metallic material. (Paragraph [0052]; each of the plurality of spring clips 420 may be metal,)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet and Christoffel with the metallic connection members of Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to improve the springiness of the connection members.
Also, Kirby teaches the plurality of connection members cut into and hold onto the inner surface of the drive element (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube.
Furthermore, as the body is a compressible non-metallic, and the metallic connection members must be introduced into the drapery rod with enough force to cut into and hold onto the inward most edge of at least one of the plurality of helical impressions, this force must necessarily compress the main body to a certain degree.

Regarding Claim 29.
The combination of Mullet, Christoffel, and Kirby teaches all limitations of claim 28.
Furthermore, Mullet teaches the plurality of connection members hold onto the inward-most edge of at least two of the plurality of helical impressions. (See Figs 19 and 20; the mating geometries would cause the inward edges of the helical impressions to be held between the lobes of the drive coupler);	Mullet does not teach the plurality of connection members cut the inward-most edge	
Kirby teaches the plurality of connection members cut into and hold onto the inner surface of the drive element (Paragraph [0055]; the first and second tips 423, 425 may be configured to bite into a smooth inner surface of a roller tube.

Regarding Claim 31. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the helical impressions of the hollow interior are created by the guide structure being formed into the drapery rod. (Paragraph [0117]; The protrusions may be formed in a variety of manners, … forming, e.g., extruding the drive element in a manner that creates indentations in …) (The above quotation in light of Figs 20 and 21 teaches this limitation).

Regarding Claim 35.  
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the exterior surface of the drapery rod has a plurality of lobes; wherein the guide structure is formed at meeting points of lobes (See fig 20).

Regarding Claim 39.  
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
As applied, the combination does not expressly teach the drive coupler is configured to be completely inserted within the hollow interior of the drapery rod.
However, Kirby further teaches the drive coupler (400, fig 4A) is configured to be completely inserted within the hollow interior of the drapery rod (Paragraph [0048]; For example, the coupling assembly 400 may be configured to be received within the roller tube (e.g., such as the roller tube 112 shown in FIGS. 1A-1C) of the motorized window treatment (e.g., such as the example window treatment shown in FIGS. 1A-1C).). (See also Figs 1B and 1C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mullet, Christoffel, and Kirby with the installation of the drive coupler completely inside the drive element as taught by Kirby. One of ordinary skill in the art would have been motivated to make this modification in order to provide an aesthetic appearance.

Regarding Claim 43. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the connection members engage non- linear features positioned within the hollow interior of the drapery rod (Comparing figs 19 and 20, when inserted, the lobes of the drive coupler would engage the interior surface of the hollow interior of the drapery rod).

Regarding Claim 47. 
The combination of Mullet, Christoffel and Kirby teaches all limitations of claim 11.
Furthermore, Mullet teaches the connection members are positioned adjacent an inward end of the motor. (Adjacency is implicitly taught, as a keyway for an output shaft for a motor can be seen in figs 18 and 19. An inward end (the term “inward end” being extremely broad) is inherently taught. If the motor is mounted inside the drive element as in Paragraph [0110], every end of the motor is an inward end. If the motor is mounted outside the drive element, the drive coupler, and therefore the connection members, would necessarily be mounted closer to the centerline of the drive element than the body of the motor, thereby being mounted at an “inward end”.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mullet and Kirby as applied to claim 19 above, and further in view of Christoffel.

Regarding Claim 20. 
The combination of Mullet and Kirby teaches all limitations of claim 19.
Furthermore, Mullet teaches the drive coupler includes a main body.
The combination does not teach, wherein the main body is formed of a compressible non-metallic material.
However, Christoffel teaches the drive coupler includes a main body formed of a compressible non-metallic material. (Column 2, lines 5-7; An enlarged, semi-rigid, cylindrical rubber member 24 is positioned on the inner end of the motor tube)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of the drive coupler of Mullet with the compressible non-metallic material of the drive coupler (silencer) of Christoffel. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the operating noise of the motor transmitted to the drive element by the coupler.

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the Mullet reference does not appear to explicitly teach "wherein the drive coupler is configured to be inserted within the hollow interior of the drapery rod", attention is drawn to figs 18-21. It is clear comparing the profiles of the structures of the drive coupler 92 in fig 19 and the drive element 22 in fig 20 that in order for (as applicant notes) "a motor drive adapter … to securedly attach or connect the motor to the drive element", the drive coupler of the prior art applied must be inserted within the hollow interior of the drapery rod in order for it to function as required. Furthermore, it is unreasonable to assume that the motor drive adapter of the Mullet reference could attach or connect as an end cap or extension, as it would then lack the necessary interface between the parts to function properly. Therefore, the rejection is maintained.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634